Title: General Orders, 26 September 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, Sept: 26th 1776
Halifax.Georgia.


The Court Martial of which Col. Magaw is President, having found that Lieut: Stewart, struck Serjeant Philips, but that he was provoked so to do by the latter, and acquitted him of “threatning the life of Col. Silliman.”
The General approves the sentence, and orders Lieut: Stewart to be discharged from his arrest.
The same Court Martial having tried and convicted Lieut: Danl Pelton, of Col. Ritzema’s Regiment, of leaving Camp, two days, and being absent without leave, the Court orders him to be mulcted of one Months pay—The General approves the Sentence, and directs that care be taken accordingly in the next Pay-Abstract.
Serjt Philips of Capt: Hubbels Company, and Col. Silliman’s Regiment, tried by the same Court Martial for “Cowardice & leaving his party on the 17th Instant,” was acquitted; The General approves the sentence and orders him discharged.
The Regiments of Militia which composed the Brigades commanded by Cols. Douglass & Silliman, being dismissed; those regiments are to join their former brigades.
Courts-Martial for the trial of Desertion, and other Crimes, not capital, are immediately to be formed in the several Brigades, and the sentences, when approved by the Brigadier, immediately executed.
Col. Magaw being necessarily detained from the Court Martial, Col. Ewing is to preside during his absence.
The General expects, and insists, that all the plunder, and other things, found in consequence of the examination lately made, be sent immediately to the White-House, on the Road near Head Quarters, delivered to the Captain of the Guard to be deposited there, ’till farther Orders—Colonels, & commanding Officers of regiments are to see that it is done immediately.
The officer commanding the Rangers may give passes to any of his own parties, but to none others.
Upon any Alarm, or Approach of the Enemy towards our lines, Genl Mifflin, with his Brigade, is to possess our left-flank, from the hollow-way, by Col. Sergeant’s late Encampment, to

the point of Rocks, on the left-front of our lines; and ’till the Regiment commanded by Col. Wedon is brigaded, is to be joined by the same—Genl McDougall’s Brigade is to repair to the plains back of Genl Mifflin, and be ready to support him or the picquet in the front as occasion may require—Genl Bell’s Brigade is to repair to the lines which cross the road by Col. Moylan’s lodging, and to extend their right-flank to the middle Redoubt by Mr Kortright’s house, occupying the same—Genl Wadsworth and Fellows are to take the remaining part of these lines, with the Redoubt therein on the North River—These three Brigades to defend these lines, or wait there for Orders—Genl Heard’s is to parade, and be ready to march wherever ordered—Genl Putnam is to command in front of the lines by Mr Kortright’s—Genl Spencer in the rear of them.
